

116 HR 4414 IH: Electronic Books Opening Opportunity for Knowledge Act of 2019
U.S. House of Representatives
2019-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4414IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2019Ms. DelBene (for herself, Mr. Harder of California, and Mrs. Brooks of Indiana) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to lower the cost of college education by establishing
			 pilot programs to expand student access to digital course materials.
	
 1.Short titleThis Act may be cited as the Electronic Books Opening Opportunity for Knowledge Act of 2019 or the E–BOOK Act of 2019. 2.PurposeThe purpose of this Act is to identify savings in the cost of higher education for undergraduate students by funding pilot programs to expand student access to digital academic course materials.
 3.Grants to Expand Access to Digital Course MaterialsTitle VIII of the Higher Education Act of 1965 (20 U.S.C. 1161a et seq.) is amended by adding at the end the following new part:
			
				BBGrants for the Expansion of Access to Digital Course Materials
					899.Grants for Access to Digital Course Materials
						(a)Grants authorized
 (1)In generalFrom amounts made available by the Secretary that are not otherwise obligated, the Secretary may award grants on a competitive basis to not more than 10 institutions of higher education to reduce the cost of attendance for undergraduate students by providing such students with expanded access to digital course materials.
 (2)Amount of funds to be awardedThe Secretary shall determine the amount of funds to be awarded for each grant based on the number of students to be served under the grant, except that no grant under this section shall be in an amount that is more than $2,000,000.
 (b)ApplicationAn institution desiring to obtain a grant under this section shall submit an application to the Secretary at such time, in such form, and accompanied by such information, agreements, and assurances as the Secretary may reasonably require.
 (c)PreferenceIn awarding grants under this section, the Secretary shall give preference to applications that demonstrate a commitment to serving disadvantaged students.
 (d)Use of FundsEach grant awarded under this section shall provide to an institution of higher education funds to support a pilot program for the institution to make digital course materials available to undergraduate students in at least two different academic departments. Such funds may be used for any of the following:
 (1)Purchasing and maintaining electronic equipment or software necessary for the operation of the pilot program, including mobile computer devices and accompanying hardware, software applications, computer systems and platforms, and other digital and online services and support.
 (2)Maintaining digital and online content for the institution to make available electronically to instructors or students.
 (3)Hiring staff for the administration of the pilot program, with priority given to hiring enrolled undergraduate students.
 (4)Building or acquiring extra storage space dedicated to equipment used for the pilot program. (5)Supporting professional development activities for instructors, instructional aides, or other personnel as needed to support implementation of the pilot program.
 (6)Revising and adapting academic curricula as needed to implement the pilot program. (7)Acquiring such other goods or services as the Secretary determines appropriate.
							(e)Reporting requirements
 (1)Report to the SecretaryAfter a period of time to be determined by the Secretary, each institution of higher education that receives a grant under this section shall submit to the Secretary a report that includes—
 (A)an assessment of the effectiveness of the pilot program funded by the grant in reducing the cost of attendance for students;
 (B)an assessment of any impact of the pilot program on student achievement; (C)an accounting of the purposes for which the grant funds were expended; and
 (D)any additional information the Secretary reasonably requires. (2)Report to CongressNot later than three years after the end of the first fiscal year in which a grant is awarded under this section, the Secretary shall submit to Congress a report on the effectiveness of the grants. Such report shall include—
 (A)an estimate by the Secretary of the amount of money saved by students who participate in the pilot programs;
 (B)a summary of the best practices developed in the pilot programs; (C)a description of the types of digital course materials used in the pilot programs, including electronic books, interactive and adaptive digital learning tools, and open educational resources; and
 (D)any recommendations the Secretary determines appropriate regarding future congressional action related to student access to digital course materials.
 (f)DefinitionsIn this section: (1)Cost of attendanceThe term cost of attendance has the meaning given the term in section 472.
 (2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a), except that such term only includes public institutions.
 (3)Digital course materialsThe term digital course materials includes electronic books, portable document format and word-processing documents, internet websites, interactive and adaptive digital learning tools, open educational resources, and other digital and online educational resources.
 (4)Open educational resourcesThe term open educational resources means digital course materials that are made freely available online to the public with a permanent copyright license granting advance permission for the public to access, distribute, adapt, and otherwise use the work with appropriate attribution to the authors as set forth in the materials.
 (5)Mobile computer deviceThe term mobile computer device means an electronic reader or tablet computer. (6)Disadvantaged studentThe term disadvantaged student means an undergraduate student who is—
 (A)from a low-income family; (B)a minority; or
 (C)from an economically or otherwise dis­ad­van­taged background. (g)SunsetNo grants may be awarded under this section after September 30, 2021..
		